DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and claims filed on 12/15/2021 has been received and entered into the case record.
Claims 1-7 and 9-25 are pending in the application and examined on the merits


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbari (U.S. Patent No 9,314,549) in view of Deng et al. (2016. Journal of Orthopedic Research 34(3): 386-94), Vunjak-Novakovic et al. (US 2016/0199450), and Lin et al. (2014. PNAS 111(28): 10137–10142) 
Regarding Claims 1, 6-7, 10, 11, 14, and 18-25, Jabbari teaches a biomimetic scaffold comprising an electrospun porous synthetic substrate (Col. 1, lines 38-50). Jabbari aims for said biomimetic scaffolds to be utilized to develop bone graft materials that can exhibit strength and osteoconductivity similar to the native bone and that exhibit uniform distribution of nutrients in the scaffolds (Abstract). 
Jabbari does not teach seeding and culturing mesenchymal stem cells which are devitalized via lyophilization.
Deng et al. teaches a method of culturing and devitalizing mesenchymal stem cells via freeze drying (i.e. lyophilization) on tissue engineered constructs for tissue engineering purposes such as 
It would be obvious to one of ordinary skill in the art to modify Jabbari’s biomimetic scaffold by seeding the mesenchymal stem cells of Deng et al. on the scaffold and devitalizing them with a reasonable expectation of success. An artisan would be motivated to utilize mesenchymal stem cells which are devitalized via freeze drying as the freeze drying is important to immobilize cytokines which are critical for host cell recruitment and tissue regeneration created from culturing the stem cells on the scaffold and make the constructs suitable for long term storage and transportation (Deng et al; p. 392).
Jabbari in combination with Deng et al. does not teach seeding devitalized ECFCs on the scaffold in addition to the devitalized MSCs of Deng et al.
Lin et al. teaches that ECFCs provide trophic support to MSCs before the onset of neovascularization (p. 10137). MSCs retrieved at day 7 from implants coseeded with ECFCs maintained significantly more CFU-F activity (42 ± 3 colonies) than those from implants without ECFCs (p. 10138). ECFC-lined microvessels has been shown to be similar to that of normal microvessels in several respects, including nonthrombogenicity, blood flow, regulation of macromolecule permeability, and capacity to induce leukocyte-endothelial interactions in response to cytokine activation (p. 10138).
It would be obvious to one of ordinary skill in the art to incorporate ECFCs described by Lin et al. into the biomimetic scaffold comprising devitalized MSCs as taught by Jabbari and Deng et al. and then devitalize the cells as taught by Deng et al. with a reasonable expectation of success. One would be motivated to have both mesenchymal stem cells and endothelial colony forming cells on the same scaffold as cotransplanting ECFCs has been shown to significantly enhance MSC engraftment by reducing early apoptosis and preserving stemness-related properties via a trophic support that proceeds neovascularization. Thus they serve as paracrine mediators which greatly improves engraftment (Lin et al.; Abstract, p. 10137-10138). An artisan would be motivated to devitalize ECFCs in the same way as 
The combination of Jabbari et al., Deng et al., and Lin et al. do not teach the seeding of living macrophages onto the cell.
Vunjak-Novakovic et al. teaches a biocompatible scaffold which promotes M1 and M2 macrophage phenotypes (Abstract). Macrophages are seeded onto the scaffold and then stimulating polarization is administered to the macrophages on the scaffold in order to produce the M1 and M2 phenotypes (para. 0027-0028). Furthermore Vunjak-Novakovic et al. teach that the biocompatible scaffold may further comprise mesenchymal cells, MSC-derived cells (i.e. differentiated mesenchymal stem cells), endothelial progenitor cells (i.e. endothelial colony forming cells), and various endothelial cells which may be derived from endothelial progenitor cells (para. 0010, 0162). 
 It would have been obvious to one of ordinary skill in the art to incorporate living macrophages as taught by Vunjak-Novakovic et al. and additional cells onto the scaffold once it was devitalized comprising undifferentiated ECFCs and undifferentiated MSCs thus making it suitable for storage An artisan would be motivated to seed living macrophages that show either the M1 or M2 phenotype because M1 macrophages recruit endothelial cells and initiate angiogenesis via secretion of VEGF and M2 macrophages secrete PDGF that recruit pericytes to stabilize the growing vasculature both of which increase vascularization or healing (Vunjak-Novakovic et al.; para. 0019, 0064, 0254). The seeding of additional living cells (i.e. mesenchymal cells, endothelial progenitor cells) as recited in the limitations of claim 18 would also be obvious to one of ordinary skill in the art due to known treatment methods involving biomimetic scaffolds (Vunjak-Novakovic et al.; para. 0157, 0173-186, Claims 18-19). Furthermore, one would want to seed living macrophages as sequential promotion of an M1 macrophage phenotype followed by promotion of an M2 macrophage phenotype can increase vascularization of a scaffold. For example, a controlled release composition for promoting M1 macrophage or M2 macrophage phenotypes can be introduced into or onto a scaffold. As another 

Regarding Claims 2-4, Jabbari teaches a porous synthetic substrate (Col. 1, lines 38-50) made by electrospinning fibrous sheets and layering those sheets into multi-layered structures (Col. 11, lines 24-40). 
Regarding Claim 5, Jabbari discloses calcium phosphate contents within the nanofibers of the synthetic substrate (Col. 10, lines 6-12).
Regarding Claims 12 and 13, Jabbari teaches seeding a biomimetic structure with stem cells (Col. 12, lines 63-67) and differentiating the stem cells (Col 2, lines 35-40).
Regarding Claim 15, Jabbari discloses methods for forming a bone tissue biomimetic structure that can include “wrapping the fibrous sheet around a mold” (Col 2, 59-64).
Regarding Claim 16, Jabbari discloses that “constructs can be utilized for bone regeneration. For instance, the constructs can be seeded with cells and utilized as a cellular scaffold for either in vivo or in vitro applications” thereby teaching that the scaffold materials can be configured for implantation in a living being (Col. 13, lines 1-9)
	Therefore, the invention as a whole would be prima facie obvious to a person of ordinary skill in the art. 

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jabbari (supra) in view of Deng et al. (supra), and Vunjak-Novakovic et al. (supra), Lin et al. (supra) as applied to claims 1-7, 10-16, and 18-25 above, and in further view of OrthoReBirth’s ReBOSISS® (http://orthorebirth.com/orthorebirth/wp- 
Regarding claim 9, as discussed in the above 103 rejection of claims 1-8, 10-16, and 18-25, Jabbari et al., Deng et al., Vunjak-Novakovic et al., and Lin et al. provide teachings which illustrate a biomimetic scaffold with devitalized mesenchymal stem cells and endothelial colony forming cells and additionally living macrophages seeded onto a porous synthetic substrate made of electrospun fibers. These references do not teach scaffolds being used as bone filler or bone chips. 
OrthoReBirth teaches its invention ReBOSISS® which is an electrospun bioresorbable bone void filler.
It would have been obvious to a person skilled in the art before the effective filling date of the claimed invention to use the synthetic scaffolds taught by Jabbari et al. in view of Deng et al. as the bone filler taught by OrthoReBirth. OrthoReBirth teaches that the interconnected structure provided by the electrospun material allows for the growth of capillary blood vessels throughout the network of interconnecting pores and the fiber overall promotes bone formation.  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filling date of the claimed invention.

Claims16 and 17 remain rejected under 35 U.S.C. 103 as being unpatentable Jabbari (supra) in view of Deng et al. (supra), and Vunjak-Novakovic et al. (supra), Lin et al. (supra) as applied to claims 1-7, 10-16, and 18-25 above and in further view of Zakrzewski et al (2014. Nature Biotechnology 32(8): 786-794) 
Regarding claim 17, as discussed in the above 103 rejection of claims 1-7, 10-16, and 18-25, Jabbari et al., Deng et al, Vunjak-Novakovic et al., and Lin et al. provide teachings which illustrate a biomimetic scaffold with devitalized mesenchymal stem cells and endothelial colony forming cells and additionally living macrophages seeded onto a porous synthetic substrate made of electrospun fibers. As 
Zakrzewski et al. teaches that it is known in the art to use autologous cells for regenerative therapies.
It would be obvious to try the scaffold taught by Jabbari and Deng et al. with the autologous cells disclosed by Zakrzewski et al. with a reasonable expectation of success as there is a finite number of options for stem cell sources (i.e. allogenic vs. autologous) known in the art. Furthermore, autologous stem cells have a lower likelihood of encountering immunological barriers that allogenic cells would as allogenic cells have been shown to have the highest risk of immune rejection and require tolerance inducing interventions (Zakrzewski et al., Figure 1). Thus it would be prima facie obvious to utilize autologous cells for the purpose of regenerating bone.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered and are not persuasive.
Applicant argues that the Office Action is suggesting that by ignoring the teachings of a previously cited art, obviousness can be shown as the rejections were withdrawn and involved the 4 currently cited references of Jabbari, Deng, Vunkjak-Novakovic and Lin, excluding Lan Levengood.
Examiner agrees that the four references were previously cited in the rejection which was overcome, however the reference of Lan Levengood was removed and the rejections rewritten to provide clarity as well as address limitations which were not previously shown to have a reasonable expectation of success. As none of these references were shown to teach away, they contribute to the reasonable expectation of success built in the newly set forth obviousness rejection. New rejections were made with previously cited references and a differently stated line of reasoning to produce the necessary obviousness rejection and address all limitations.
Applicant argues that Jabbari and Deng do not teach incorporating living macrophages or the presence of devitalized ECFC. Applicant further states that Examiner has relied upon Vunkjak-Novakovic 
Examiner agrees that Vunkjak-Novakovic is utilized to teach living macrophages and Lin is utilized to teach the function of ECFCs. However, the limitation of why an artisan would devitalize ECFCs and incorporate them on a tissue engineering construct has been set forth in the rejections filed on 09/22/2021 as seen above. To reiterate, regarding the devitalization of ECFCs, an artisan would be motivated to devitalize ECFCs in the same way as MSCs in Deng et al. as Deng et al. teaches that devitalization enables constructs to be stored for a long period of time (p. 392). Regarding the motivation to utilize ECFCs in combination with the mesenchymal stem cells on the same construct, cotransplanting ECFCs has been shown to significantly enhance MSC engraftment by reducing early apoptosis and preserving stemness-related properties via a trophic support that proceeds neovascularization. Thus they serve as paracrine mediators which greatly improves engraftment (Lin et al.; Abstract, p. 10137-10138).  Regarding the seeding of living macrophages, an artisan would be motivated to seed living macrophages that show either the M1 or M2 phenotype because M1 macrophages recruit endothelial cells and initiate angiogenesis via secretion of VEGF and M2 macrophages secrete PDGF that recruit pericytes to stabilize the growing vasculature both of which increase vascularization or healing (Vunjak-Novakovic et al.; para. 0019, 0064, 0254). All of these references combined address each and every limitation of the independent claims of the claimed invention and provide motivation for their combination on the same scaffold.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.F.C./Examiner, Art Unit 1632